         Case 1:20-cr-00059-VSB Document 58
                                         57 Filed 08/24/20
                                                  08/21/20 Page 1 of 3




              +1 212 225 2609
              vhou@cgsh.com




                                                        August 21, 2020

FILED BY ECF
                                                          Defendant’s request in granted in part. Defendant will be
The Honorable Vernon S. Broderick                         permitted to leave his home for one hour every other day to
Thurgood Marshall                                         exercise. Defendant shall inform pretrial services in advance of
United States Courthouse                                  leaving his home to exercise
40 Foley Square
New York, NY 10007

Re: United States v. Confesor, 20-CR-00059-VSB                                                       8/24/2020

Dear Judge Broderick:

         I am appointed counsel under the Criminal Justice Act for Mr. Minaya-Rodriguez in the
case referenced above and respectfully submit this letter on his behalf to request a modification
of his home detention bail condition such that he may be permitted to leave his home for an hour
each day in order to exercise outdoors and get fresh air, while abiding by all social distancing
restrictions. On February 20, 2020, the order entered by Magistrate Judge Moses setting the
conditions of bail provided for the following:

                       a personal recognizance bond in the amount of $100,000;
                       the bond to be co-signed by three financially responsible persons (which
                        was modified to two co-signers on March 17, 2020) acceptable to the
                        United States Attorney’s Office for the Southern District of New York
                        (“USAO”);
                       surrender of passport and any travel documents which defendant now
                        holds;
                       travel restrictions to the Southern and Eastern Districts of New York, the
                        District of Maryland and points in between solely for purposes of transit;
                       pretrial supervision in the District of Maryland as directed by Pretrial
                        Services Agency;
           Case 1:20-cr-00059-VSB Document 58
                                           57 Filed 08/24/20
                                                    08/21/20 Page 2 of 3




                        no contact with any of Mr. Minaya-Rodriguez’s co-defendants, direct or
                         indirect, except in the presence of counsel; and
                        home detention enforced by GPS monitoring with the further condition
                         that defendant seek and maintain verifiable and lawful employment at a
                         stationary workplace.

        After meeting these requirements, Mr. Minaya-Rodriguez was released on March 24 and
has been confined to the residence that he shares with his girlfriend, Belkis Castillo.
Mr. Minaya-Rodriguez has complied with his bail conditions. Mr. Minaya-Rodriguez has been
unable to find suitable employment, to date, and as a result, he has been confined 24 hours a day
inside of a small apartment for the past five months. This physical isolation has negatively
impacted his mental health and he is increasingly anxious and feeling depressed. The President
of the American Public Health Association, Dr. Lisa Carlson, has indicated that especially in
these times of “widespread isolation,” during the COVID-19 crisis, “getting outside to breathe
fresh air, see the sun rise, feel the breeze” can be “centering experiences that are vital to our
mental wellness.”1 Public health officials, including those in New York’s Office of Mental
Health, have acknowledged that the outbreak of COVID-19 has “led to the spread of fear and
panic for individuals,” and that individuals should be “taking care of their psychological well-
being,” by, among other things, practicing “good self-care, including exercise,” and “if possible,
spend[ing] time outside.”2

        We have conferred with AUSA Juliana Murray and she has consented to this requested
bail modification. We have also contacted Supervising Officer Jonathan Lettieri regarding this
request and I am informed that Pretrial Services opposes this request and that allowing
Mr. Minaya-Rodriguez outside for “fresh air” contradicts the intended purpose of the home
detention condition which requires him to remain in the home except for certain activities
approved in advance. Pretrial Services’s position is that it would be impossible to verify via
documentation whether Mr. Minaya Rodriguez were going out for “fresh air” or for some other
purpose.

        Mr. Minaya-Rodriguez has told us that the isolation of the past five months has taken a
toll on his mental and emotional wellbeing. He believes that having the ability to go outside of




1
  American Public Health Association (APHA), Nature Can Boost Your Mental Health During COVID-19
Pandemic, APHA News Releases (April 20, 2020), https://www.apha.org/news-and-media/news-releases/apha-
news-releases/2020/nature-can-boost-mental-health.
2
  New York State Office of Mental Health, Feeling Stressed About Coronavirus (COVID-19)? Managing Anxiety in
an Anxiety-Provoking Situation (March 16, 2020), https://omh.ny.gov/omhweb/guidance/covid-19-managing-stress-
anxiety.pdf


                                                      2
         Case 1:20-cr-00059-VSB Document 58
                                         57 Filed 08/24/20
                                                  08/21/20 Page 3 of 3




the house for an hour each day will greatly contribute to improving his physical and mental
health and will abide by social distancing requirements.

       Thank you for the Court’s attention and consideration of this request.




                                                      Respectfully submitted

                                                      /s/ Victor L. Hou

                                                      Victor L. Hou


cc: Juliana Murray, Esq., AUSA
    Jonathan Lettieri, Supervising Officer, PTS




                                                  3
